Citation Nr: 0000998	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  95-05 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1955 to June 1958.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 rating action 
in which the RO denied service connection for a right knee 
disability on the grounds that no new and material evidence 
had been submitted to reopen the claim.  In a combination 
decision and remand dated in December 1998, the Board denied 
an increased rating for psoriasis and determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for a right knee disability.  Thus, an 
increased rating for psoriasis is no longer before the Board.  
However, the issue of service connection of a right knee 
disability was remanded to the RO for further development.  
The issue is now again before the Board.  


FINDING OF FACT

There is no competent medical evidence of a current right 
knee disability.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for a 
right knee disability.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends, in essence, that he sustained an injury 
to his right knee during a football game in service, and that 
he received treatment for his right knee after the incident, 
but returned to the game. 

A review of the veteran's service medical records reveals 
that there are no findings, diagnoses, or treatment of a 
right knee injury or disability.

In March 1990, corroborating statements were received by 3 of 
the veteran's service comrades.  They each alleged that they 
had personal knowledge of the veteran's  right knee injury 
during a football game in service. 

Medical treatment records received from Baptist Medical 
Center reveal that the veteran underwent arthroscopic surgery 
on his right knee in October 1992.  On a physical examination 
prior to the surgery, it was noted that the veteran had a 
history of injury to his right knee as a youngster. 

During a May 1995 hearing before an RO hearing officer, the 
veteran testified that he injured his right knee while 
playing football in Germany.  He stated that he was treated 
with an ace bandage and that he received crutches after the 
game and that he was placed on light duty restriction for 
about two weeks.  He further indicated that he did not 
receive treatment for his right knee until 1989 and that he 
underwent arthroscopic surgery in October 1992.  

A statement dated in October 1995 was received from Barry D. 
Oliver, M.D.  Dr. Oliver stated that, after careful review of 
the veteran's treatment and chart notes, it was his opinion 
that the veteran's injury occurred in 1957, as indicated on a 
patient information sheet that he completed (and which was 
attached), and that the veteran did not injure the knee as a 
"youngster" as previously noted.  Dr. Oliver further stated 
that the type of injury alleged by the veteran is very 
typical of athletes and could very well have come from 
playing football at the time he was injured at the age of 19.

As stated above, in December 1998, the Board determined that 
new and material evidence had been submitted to reopen the 
claim for service connection for a right knee disability.  
The issue was remanded to the RO for further development of 
the evidence.  The RO was instructed to provide a current VA 
examination of the veteran to identify all conditions 
currently affecting his right knee and to obtain a medical 
opinion as whether it was as least as likely as not that any 
identified condition is related to his service in the 
military.  The RO was also directed to obtain any additional 
treatment records of the knee not on file.  The Board notes 
that all necessary development was performed by the RO. 

A letter dated in January 1999 was sent by the RO to the 
veteran requesting any additional records of treatment for 
the right knee.  The veteran did not provide any additional 
records.

The veteran was afforded a VA orthopedic examination in April 
1999.  The veteran provided a history of injury to his right 
knee during service.  He stated that he has not really 
noticed any problems regarding his right knee since that 
time.  He was never placed on profile for his right knee and 
does not recall sustaining any problems during his tour of 
duty.  The examiner noted that his claims folder did not show 
a medical evaluation of his right knee.  The veteran 
currently had no complaints regarding right knee pain.  He 
was not taking any medications for his right knee and did not 
have any activity limitations as a result of his right knee.  
On examination, the veteran ambulated with a smooth 
reciprocating heel toe gait.  He could perform a deep squat 
maneuver without difficulty.  On extension, the knee had full 
range of motion to 130 degrees.  The knee was stable to varus 
and valgus stress.  There was no medical or lateral joint 
line tenderness.  There was no patella femoral pain upon 
patella femoral grind test or palpation of the medial or 
lateral patella facets.  There were no osteophytes.  There 
was normal patella femoral tracking.  Lachman's examination 
was negative.  Posterior drawer was negative.  The assessment 
was normal exam of the right knee. 

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).   
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc).Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As will be explained below, the Board finds that his 
claim is not well-grounded.

The United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals) 
(Court) has held that in order for a claim for service 
connection to be well-grounded, there must be competent 
evidence (lay or medical, as appropriate) of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Epps v. Gober, 126 F.3d 1464, 1468 
(1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

The Court has held that Congress specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents had resulted in a disability.  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim.  Brammer v. Derwinski, 3Vet.App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 
(1992).  

In this case, the veteran has presented private medical 
evidence that he went underwent surgery of the right knee in 
1993, as well as a 1995 opinion, based on a review of the 
surgical records, tracing a right knee injury to a timeframe 
during which the veteran served on active duty in the 
military.  Significantly, however, none of these records 
includes a diagnosis of a current right knee disorder.  In 
fact, an April 1999 VA examiner determined that the right 
knee was normal, and the veteran has not otherwise presented 
competent medical evidence of a current right knee disorder.  
Although the VA examiner remarked that there was no medical 
evaluation of the right knee (and it is unclear whether he 
was referring to an evaluation in service or presently), the 
fact remains that his examination of the veteran revealed no 
right knee impairment.  Thus, the first, and most fundamental 
requirement of a well-grounded claim has not been met in the 
instant case.

While the veteran may well believe that he currently has a 
right knee disability related to his active duty service, as 
a layperson without medical training or expertise, he is not 
competent to render an opinion on a medical matter, such as 
the diagnosis of the currently claimed disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).   

Thus, the veteran has failed to meet his burden of submitting 
evidence of a well-grounded claim.  As such, the VA is under 
no duty to assist the veteran in developing the facts 
pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997). 

As a final matter, the Board notes that, following the 
development requested on remand, the RO denied the claim as 
not well grounded.  Hence, there is no prejudice to the 
veteran in the Board doing likewise.  Moreover, as the 
February 1995 Statement of the Case included the legal 
requirement of presenting a well grounded claim, and the 
April 1999 Supplemental Statement of the Case clearly 
explains the evidence needed to present a well grounded 
claim, and the reasons why the current claim is inadequate, 
the Board finds that the duty to inform has been met.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. App. at 77-
78.  


ORDER

As evidence of a well-grounded claim has not been submitted 
with respect to the issue of service-connection for a right 
knee disability, the appeal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

